DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 3 of claim 1, the Applicant recites “a filter circuit”. However, it is unclear to the Examiner as to how “a filter circuit” is related to “a filter circuit” recited previously on line 1 of claim 1 (i.e. Are the “filter circuits” the same as or different from one another?). The Examiner construes that the filter circuits are the same as one another.

On line 5 of claim 12, the Applicant recites “an energy supply”. However, it is unclear to the Examiner as to how “an energy supply” is related to “an energy supply” recited previously on lines 1-2 of claim 1 (i.e. Are the “energy supplies” the same as or different from one another?). The Examiner construes that the energy supplies are the same as one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baudesson et al. US 2007/0296374, as cited by the Applicant.
As per claims 1-3, 10-14, and 16, Baudesson et al. discloses in Fig. 1 a system including a filter circuit (e.g. EMC filter 30) configured to reduce feedback (e.g. “noise”) of a consumer (e.g. motor M) on an energy supply (e.g. power source 40), the system comprising:
as per claim 1, the filter circuit comprising: a multipolar input (e.g. input of filter 30 comprising phases L1, L2, and L3); a line choke (e.g. common-mode inductor Lf); and a multipolar output (e.g. output of the phases L1, L2, and L3 at the motor M), wherein the input is configured to receive an AC voltage from the energy supply (Paragraph 26; The input of filter 30 is configured to receive a three-phase AC voltage from the power source 40), wherein the output is configured to provide energy to the consumer (The output of the phases L1-L3 provides energy to the motor M.), wherein the line choke includes one coil for each pole of the input (The common-mode inductor Lf includes an inductor coil for each phase L1-L3.), wherein the coils of the line choke are each connected between a first pole of the input and a second pole of the output such that energy is transferred from the input to the output and/or vice versa (Each of the inductor coils of the inductor Lf is connected between a left “pole” of the input of filter 30 and a right “pole” of the output at the motor M.);
as per claim 10, wherein the coils of the line choke are magnetically coupled to one another (Paragraph 27; The three windings are magnetically coupled to one another.);
as per claim 11, wherein the input and the output each have two or three poles and are configured to be connected with three phases (e.g. three phases L1, L2, and L3);
as per claims 12-14, a consumer circuit (e.g. rectifier module 20, capacitor 29, and inverter module 10) including a rectifier (e.g. rectifier 20) and an inverter (e.g. inverter 10) connected to the filter circuit, the consumer circuit configured to supply energy to the consumer, wherein the consumer circuit is connected to the output of the filter circuit (The defined “consumer circuit” is connected to a right end or “output” of the filter 30, where energy propagates from the filter to the “consumer circuit” to the motor M.), and wherein the consumer circuit is configured to receive energy from the energy supply connected to the input of the filter circuit such that energy is delivered from the energy supply to the consumer circuit (Energy is delivered from the source 40 to the filter 30 to the “consumer circuit”.); and
as per claim 16, wherein the inverter is configured to supply energy to an electric motor (e.g. motor M).
However, Baudesson et al. does not disclose a resonant current suppression group (RCS) connected in parallel with a coil of the line choke, wherein the RCS group includes at least one RCS circuit including a coil and a capacitor, the RCS circuit having a bandpass characteristic, and wherein the bandpass characteristic is configured in each case to transmit resonant currents arising at the line choke such that voltage increases generated by the resonant currents are reduced or suppressed by the at least one RCS circuit.
Baudesson et al. exemplarily discloses in another embodiment in Fig. 6 therein a band-pass filter Zd comprising an inductor Ld1 connected in series with a capacitor Cd1, where the band-pass filter is connected in parallel with at least one of the windings of the common-mode inductor Lf (Paragraphs 46-47). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have connected a band-pass 
As an obvious consequence of the modification, the combination would have necessarily included: as per claims 1 and 3, a resonant current suppression group (RCS) (Paragraph 47, band-pass filter circuit Z’d; The characteristics of filter circuit Z’d are chosen so that the impedance of the circuit is minimal about a resonance frequency of the EMC filter, thus the circuit is necessarily a “resonant current suppression group”.) connected in parallel with a coil of the line choke, wherein the RCS group includes at least one RCS circuit including a coil and a capacitor connected in series, the RCS circuit having a bandpass characteristic, and wherein the bandpass characteristic is configured in each case to transmit resonant currents arising at the line choke such that voltage increases generated by the resonant currents are reduced or suppressed by the at least one RCS circuit (The band-pass filter Z’d comprises a coil Ld1 and a capacitor Cd1 connected in series, and which inherently has a bandpass characteristic by virtue of being a bandpass filter, as well-known in the art. The impedance of the circuit is minimal about the resonance frequency thus resonant currents are reduced thereby.); and as per claim 2, wherein each coil of the line choke is connected in parallel with an RCS group having at least one RCS circuit (The three coils are each connected with a band-pass filter Z’d.).
Allowable Subject Matter
Claims 4-9 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843